IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 375 EAL 2020
                                              :
                     Respondent               :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
               v.                             :
                                              :
                                              :
J.T.,                                         :
                                              :
                     Petitioner               :


                                       ORDER



PER CURIAM

        AND NOW, this 9th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.